Citation Nr: 0837672	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-28 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for service connection for xerosis, 
claimed as pyodermatitis and contact dermatitis.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to June 
1969 and was discharged honorably.  He also served on active 
duty from October 1970 to May 1973 and was discharged under 
honorable conditions.  Service personnel records in the 
veteran's claims file verify his status as a combat veteran, 
specifically his receipt of the Combat Action Ribbon.  See 38 
U.S.C.A. § 1154(b) (West 2002).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen a previously denied claim of entitlement to service 
connection for a skin disorder for failure to submit new and 
material evidence, and which denied a claim for service 
connection for a low back disorder.

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in June 2008; a transcript of that hearing 
is of record.  The veteran's representative was unable to 
represent the veteran at the hearing because he was from a 
state service organization in Missouri, and the hearing was 
held in Wichita, Kansas.

During the hearing, the veteran indicated that he wished to 
file a claim for service connection for nerve damage to his 
hands and arms, secondary to herbicide exposure.  This matter 
is referred to the RO for appropriate action.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a July 2003 rating decision, the RO denied the 
veteran's claim for service connection for xerosis; although 
notified of the denial, the veteran did not initiate an 
appeal.

3.  The new evidence associated with the claims file since 
the July 2003 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for a skin disorder, nor does 
this evidence raise a reasonable possibility of 
substantiating the claim for service connection for a skin 
disorder.


CONCLUSIONS OF LAW

1.  The July 2003 RO rating decision that denied the 
veteran's claim for service connection for xerosis is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104 (2007), 
20.302, 20.1103 (2008).

2.  As evidence received since the RO's July 2003 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for xerosis, claimed 
as pyodermatitis and contact dermatitis, are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for a skin disorder and his claim for 
service connection for a low back disorder was received in 
July 2006.  He was notified of the provisions of the VCAA, 
including information about how VA determines disability 
ratings and effective dates, by the RO in correspondence 
dated in September and October 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claims and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were 
reviewed and a statement of the case was issued in August 
2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the October 2006 VCAA notice letter shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue on appeal addressed in 
this decision have been met.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA treatment records, and private 
treatment records have been obtained and associated with his 
claims file.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

New and Material Evidence

In October 2002 the veteran filed a claim for service 
connection for a skin disorder, claimed as pyodermatitis and 
contact dermatitis.

In a July 2003 rating decision, the RO denied the veteran's 
claim for service connection for a skin disorder, xerosis, 
noting that the veteran's in-service skin conditions of 
pyodermatitis and contact dermatitis due to Furacin had 
resolved without residuals by the time he separated from 
service.  In addition, the RO noted that the current skin 
disorder, xerosis, was diagnosed 10 to 15 years ago and was 
not shown to be related to service.  Evidence of record 
included the veteran's service treatment records from October 
1970 to May 1973, private treatment records from Loma Linda 
University Medical Center dated in March 1978 and August 
1983, and a VA skin diseases examination report dated in June 
2003.  The Board notes that although this rating decision 
listed treatment records only from October 1970 to May 1973, 
it appears that the RO relied on the veteran's complete 
service treatment records dating from 1966 as the rating 
decision itself describes the veteran's 1967 evacuation to a 
Naval Hospital in the United States for treatment of his skin 
disorder.

Although notified of the July 2003 denial, the veteran did 
not initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (2007), 20.302, 20.1103 
(2008).

The veteran attempted to reopen his claim for service 
connection for a skin disorder in July 2006.  This appeal 
arises from the RO's February 2007 denial to reopen the 
veteran's claim for service connection for a skin disorder.  
Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the July 2003 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the July 2003 denial 
includes statements from the veteran, treatment notes from 
the Mount Vernon VA Medical Center (VAMC) dated form April 
2006 to April 2007, treatment notes from the Fayetteville 
VAMC dated in July 2006, a December 2006 response from St. 
John's Hospital in Missouri indicating that records were no 
longer available, and private treatment notes from A. D., M. 
D. and from Freeman Health System dated from July 1996 to 
September 1997.  The additionally received evidence is 
"new" in the sense that it was not previously before agency 
decision makers.  However, none of this evidence is 
"material" for purposes of reopening the claim for service 
connection for a skin disorder.

Available private treatment records dated from July 1996 to 
September 1997 contain no complaints or findings related to 
any skin disorder; however, a history of hyperallergic 
pyrodermatitis to Furosen drugs and a hive allergy to 
penicillin was noted in a July 1996 record.  VA treatment 
notes from April 2006 to April 2007 contained no complaints 
regarding any skin problems.  Primary care treatment notes 
from D. L., M. D., and from the Mount Vernon VAMC dated in 
April 2006 and December 2006, noted no dermatitis or skin 
lesions on physical examination.  In a Fayetteville VAMC 
treatment note dated in July 2006, a neurosurgeon observed 
that the veteran's right had was very dry and scaly.  

During his June 2008 hearing, the veteran testified that 
since separating from active service in 1973 he did not seek 
any treatment for his skin disorder until approximately 2000 
when he first established treatment with the VAMC.  He 
further testified that Dr. L. from the Mount Vernon VAMC told 
him that boric solution, which the veteran was soaked in 
during military service, causes skin to become dry.

While statements from the veteran reflect his continued 
assertion that he has a current skin disorder as a result of 
his military service, his assertions are essentially 
cumulative of others that were previously of record.  The 
Board emphasizes that as the veteran is a layperson without 
the appropriate medical training or expertise to render an 
opinion on a medical matter, he is not competent to provide a 
probative (i.e., persuasive) opinion on medical matters - 
such as the etiology of a specific disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as 
here, the claim turns on a medical matter, lay statements 
unsupported by medical evidence, even if new, cannot serve as 
a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the July 
2003 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  In addition, evidence added to 
the record clearly does not include competent evidence that 
the veteran's current skin condition, diagnosed as xerosis, 
was caused by his active military service, which was the 
basis for the prior determination.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a skin disorder has not been received.  As 
such, the requirements for reopening the claim are not met, 
and the July 2003 denial of the claim for service connection 
for a skin disorder remains final.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a skin disorder; 
the appeal is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

The veteran contends he is entitled to service connection for 
a low back disorder as a result of an in-service injury after 
jumping from a helicopter that came under attack around 
November 1966 during Operation Mississippi.

An enlistment examination report dated in February 1966 
reflected normal spine and other musculoskeletal findings.  
In a service treatment note dated in April 1969, the veteran 
complained of experiencing low back pain for two weeks when 
lifting heavy objects or standing for long periods of time.  
The impression was muscle strain.  In a service treatment 
note dated in May 1969, the veteran reported some temporary 
relief of his lower back pain.  On physical examination, the 
left lumbar area was noted to be tender with a curve to the 
left and some spasm.  The examiner noted that an x-ray 
revealed scoliosis, but no bony abnormality.  The impression 
was lumbar strain.  An enlistment examination report dated in 
October 1970 listed normal spine and other musculoskeletal 
findings.  In a narrative summary dated in August 1971, the 
veteran explained that he was in a single car accident and 
was thrown from the car when it rolled several times after he 
swerved to avoid hitting a deer.  He denied becoming 
unconscious and reported pain in his back, knee, and right 
hip.  Physical examination was noted to be essentially normal 
except for several small puncture wounds on the back with one 
sutured laceration over the left para-vertebra area with some 
local swelling.  X-ray films of the lumbar spine were normal.  
The diagnosis was puncture wounds on the left side of the 
back.  A discharge examination report dated in May 1973 
listed normal spine and musculoskeletal findings.

A combat history - expeditions and awards record documented 
that the veteran participated in Operation Prairie in 
November 1966 and in Operation Mississippi in December 1966.  
Service personnel records in the veteran's claims file verify 
his status as a combat veteran, specifically his receipt of 
the Combat Action Ribbon.  See 38 U.S.C.A. § 1154(b) (West 
2002).  In an effort to further assist the veteran with his 
claim for service connection, the RO should attempt to obtain 
the veteran's complete service personnel records from all 
appropriate sources.

Post-service private and VA treatment records dated from 
April 2006 to April 2007, as well as statements from the 
veteran, revealed that he did not visit any doctor for back 
problems after service until 1979 or 1980 when he injured his 
back lifting a 64-pound starter motor and had surgery to 
treat the injury.  The veteran had a second back surgery in 
1986 after being involved in a workplace truck wreck, and a 
third back surgery in 1992, and an additional back surgery in 
1996 following another workplace accident.  The veteran 
testified during a June 2008 hearing that he began seeking 
medical treatment at the VA in 2000.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  As the case is being remanded for further 
development, the RO should obtain and associate with the 
claims file all outstanding VA treatment records from the 
Mount Vernon and Fayetteville VA Medical Centers (VAMC) in 
addition to any outstanding private treatment records that 
have not otherwise been obtained or requested.  

During the June 2008 hearing, the veteran also indicated that 
he was awarded disability benefits from the Social Security 
Administration (SSA) in June 2007 based in part on his back 
injuries.  Where VA has actual notice of the existence of 
records held by SSA which appear relevant to a pending claim, 
VA has a duty to assist by requesting those records from SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
Although VA is not obligated to follow a determination made 
by SSA, these records may be relevant to the matter on appeal 
and should be obtained and associated with the claims folder.

In this case, the question remains as to whether there is a 
medical relationship between the veteran's current low back 
disorder and service, to include whether the veteran's 
current back condition was caused by events during combat or 
was caused after service by any of several workplace back 
injuries.  Therefore, the AMC/RO should schedule the veteran 
for an orthopedic medical examination to determine whether 
the veteran's low back disorder was caused by events during 
active service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.   

2.  The AMC/RO should make an attempt to 
secure the veteran's complete service 
personnel records through official 
channels, to include reports of combat 
expeditions Operation Prairie in November 
1966 and Operation Mississippi in 
December 1966.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain those records, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated him for a back disorder since 
April 2007.  Of particular interest are 
the complete treatment records from the 
Mount Vernon and Fayetteville VA Medical 
Centers.  After the veteran has signed 
the appropriate releases, those records, 
not already associated with the file 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard to 
allow the veteran the opportunity to 
obtain and submit those records for VA 
review.

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

4.  The veteran should be afforded an 
orthopedic VA examination to determine 
the nature and etiology of his claimed 
back disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examining 
physician performing the examination for 
review of the case.  

Following review of the claims folder and 
an examination of the veteran, the 
examiner should specifically identify any 
current back disability and provide a 
medical opinion as to whether it is as 
least as likely as not (50 percent 
probability or greater) that the 
veteran's back disability is related to 
service.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered, including a discussion of the 
veteran's multiple post-service back 
injuries and surgeries.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


